         Case 1:20-cv-10545-JGK Document 21 Filed 03/23/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ISAAC LEVY,

                         Plaintiff,
                                                   20-cv-10545 (JGK)
             - against –
                                                   ORDER
CLOUDTALK, INC., ET AL.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

       The plaintiff may file an amended complaint by March 31,

2021.    By March 31, 2021, the plaintiff will also file a letter

explaining the basis of diversity of citizenship jurisdiction.

The defendant may respond by April 9, 2021.           The parties are

directed to appear at another conference on April 16, at 2:30

p.m.    Dial-in: 888 363-4749, with access code 8140049.           If the

jurisdictional issue is unresolved after the April 16, 2021

conference, the parties may take jurisdictional discovery by May

17, 2021.

       The defendant may move or answer the amended complaint by

June 1, 2021.     If a motion is filed, the plaintiff’s time to

respond is June 15, 2021.        The defendant may reply by June 25,

2021.

       SO ORDERED.

Dated:       New York, New York
             March 23, 2021

                                          ____/s/ John G. Koeltl_______
                                                John G. Koeltl
                                          United States District Judge

                                      1
